Citation Nr: 0409675	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  95-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to March 1966, and 
he had active service during May 1980.  (His active duty for 
training in May 1980 is converted to active service because he 
incurred a service-connected right knee disability during that 
time.  See 38 U.S.C.A. § 101(24))  

The matter comes before the Board of Veterans' Appeals (Board) 
from a December 1994 RO decision that denied an increase in a 20 
percent rating for a service-connected right knee condition 
(status post medial meniscectomy).  An October 1996 RO decision 
proposed to reduce the right knee disability rating to 10 percent; 
such reduction was carried out by a February 1997 RO decision, 
effective May 1997.  The veteran testified at a Board hearing in 
January 2000.  In March 1999 and in April 2000, the Board remanded 
the matter.  

In a May 2002 decision, the RO assigned a 20 percent rating for 
status post right medial meniscectomy with instability, which 
restored the 20 percent rating that had been reduced.  The RO also 
granted a separate 10 percent rating for traumatic arthritis of 
the right knee with limitation of motion.  In August 2002, the RO 
awarded a temporary total convalescent rating (38 C.F.R. § 4.30) 
from May 2002 through August 2002 based on right knee surgery.  In 
July 2003, the RO awarded a separate 10 percent rating for a scar 
of the right knee.  


REMAND

In the judgment of the Board, there is a further VA duty to assist 
the veteran in developing evidence pertinent to his claim for an 
increased rating for a right knee disability.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran has not had a VA 
compensation examination for his right knee disability since June 
2000, or since the May 2002 right knee surgery.  A current VA 
examination should be provided, and any recent treatment records 
should be secured.  

Accordingly, the case is remanded for the following:

1.  The RO should obtain copies of all treatment records 
concerning the veteran's right knee condition, dated during and 
since 2002 and not already on file.

2.  The RO should have the veteran undergo a VA examination to 
determine the current severity of his right knee disability.  The 
claims folder should be provided to and reviewed by the examiner.  
The examiner should describe all signs and symptoms necessary for 
rating the condition, such as range of motion in degrees, 
objective signs of pain, the presence and degree of any 
instability, the surgical scar, etc.

3.  Thereafter, and the RO should review the claim for an 
increased rating for the right knee disorder.  If the claim is 
denied, the RO should provide the veteran and his representative 
with a supplemental statement of the case, and give them an 
opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



